Title: To Thomas Jefferson from John Thomson Mason, 6 September 1801
From: Mason, John Thomson
To: Jefferson, Thomas


Dear Sir
George Town 6th Sep. 1801.
We have learned here that the Treasurer of the U.S. has determined to resign his appointment. My friend and relation Mr. John Mason, who has been suddenly called to Phida., has authorized and requested me to mention to you that he would thankfully accept this appointment, if you thought him quallified to fill it, and no person more acceptable to you should be thought of.
But Mr Mason has reason to beleive that this appointment would be very acceptable to my friend Sam. Hanson, and supposes he may be thought of by you as a proper person to succeed Mr Meredith. Should this be the case, he has charged me to request of you that he may not be considered as an applicant. Mr Hanson has a large family, and is an indigent needy man. to him, should he be thought of by you, the object is highly important. Mr Mason who is truly his friend (tho’ Mr Hanson perhaps does not think so) would upon no consideration stand in the way of his preferment, or inter[est.] Be the result as it may I hope this application will be known only to yourself.
To morrow is the day of our election. The time which has elapsed since your departure from this place has given to the republicans great confidence, we entertain no doubt of success. We now consider Fredk. as sure a County as any in the State, of Calvert we entertain very little doubt—of Prince Georges we have great hopes.
Wishing you health and happiness I have the honor to be with sincere esteem and high respect Your Obedt Servt
J. T. Mason
 